EXHIBIT 10.1

EXECUTION VERSION




FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 6,
2020 (this “Amendment”) to the Credit Agreement (defined below), among CHATHAM
LODGING TRUST, a Maryland real estate investment trust (the “REIT”), CHATHAM
LODGING, L.P., a Delaware limited partnership (the “Borrower”), the several
banks and other financial institutions or entities that are parties hereto (the
“Lenders”), and BARCLAYS BANK PLC, as administrative agent (in such capacity,
the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the REIT, the Administrative Agent, the Lenders, Barclays
Bank PLC, Citigroup Global Markets Inc., Regions Capital Markets and U.S. Bank
National Association, as joint lead arrangers and bookrunners, Regions Bank, as
syndication agent, Citibank, N.A. and U.S. Bank National Association, as
co-documentation agents, are parties to the Amended and Restated Credit
Agreement, dated as of March 8, 2018 (as previously amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Administrative Agent and the Supermajority Lenders have agreed to
such amendments and temporary modifications solely upon the terms and conditions
provided for in this Amendment.
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Defined Terms. Unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2.Amendments to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions (or subparagraph of such definitions) and substituting in
lieu therefor the following new definitions (or new subparagraph of such
definitions) in the appropriate alphabetical order:
‘“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation”: (a) with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law, regulation, rule or requirement for
such EEA Member Country from time to time which is described in the EU Bail-In



--------------------------------------------------------------------------------



Legislation Schedule and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act 2009 (as amended from time to time) and any other
law, regulation or rule applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Borrowing Base Value”: for each Borrowing Base Property at any time:
(i)for any Real Property that is not a Seasoned Property, 60% of an amount equal
to the purchase price for such Borrowing Base Property; and
(ii)for any Seasoned Property, the lesser of (i) 60% of (x)(A) solely during the
Modification Period, an amount equal to the Net Operating Income for such
Borrowing Base Property for the four fiscal quarters ended on December 31, 2019
and (B) for the fiscal quarters ending June 30, 2021, September 30, 2021 and
December 31, 2021, an amount equal to the Net Operating Income for such
Borrowing Base Property for such fiscal quarter (and, in the case of the later
two such determinations, each previous fiscal quarter commencing after the
Modification Period) multiplied by 4, 2 and 4/3, respectively, (C) at all other
times, an amount equal to the Net Operating Income for such Borrowing Base
Property for the four fiscal quarters ended on or immediately prior to such date
of determination for which financial statements are available divided by (y) the
Capitalization Rate and (ii) the Debt Service Coverage Amount for such Borrowing
Base Property at such time.
“Debt Service Coverage Amount”: with respect to any Borrowing Base Property on
any date of determination, (a) the Net Operating Income of such Borrowing Base
Property for the four fiscal quarters ended on or immediately prior to such date
of determination for which financial statements are available divided by 2.00,
divided by (b) an interest rate of 6.5% per annum; provided that (A) during the
Modification Period, the Net Operating Income used to calculate the forgoing
ratio shall equal an amount equal to the Net Operating Income for such Borrowing
Base Property for the four fiscal quarters ended on December 31, 2019 and (B)
for the fiscal quarters ending June 30, 2021, September 30, 2021 and December
31, 2021, the Net Operating Income used to calculate the forgoing ratio shall
equal an amount equal to the Net Operating Income for such Borrowing Base
Property for such fiscal quarter (and, in the case of the later two such
determinations, each previous fiscal quarter commencing after the Modification
Period) multiplied by 4, 2 and 4/3, respectively.
“EEA Financial Institution”: any of (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.


-2-

--------------------------------------------------------------------------------



“Loan Documents”: this Agreement, the Pledge Agreement, the Guarantee Agreement,
the Applications and the Notes.
“Permitted Construction Financing”: collectively, (a) Non-Recourse Indebtedness
incurred to finance the construction or improvement of Real Estate Under
Construction (inclusive of Non-Recourse Indebtedness incurred as part of such
construction financing and applied to reimburse costs previously paid to fund
the related construction) and that is secured by such Real Estate Under
Construction and (b) the Warner Center Development Loan.
“REIT Permitted Investments”: Investments by the REIT or any Subsidiary of the
REIT in the following items at any one time outstanding; provided that, on any
date of determination, the aggregate value of such holdings of the REIT and its
Subsidiaries shall not exceed the following amounts as a percentage of Total
Asset Value on such date:
(i) Mortgage Notes Receivables  5%
(ii) Pro rata share of Unconsolidated Joint Ventures 20%
(iii) Construction in Process 15%
(iv) Aggregate of (i) to (iii) 30%
provided that, (i) during the Modification Period, the Warner Center Project
will be excluded from the determination of Construction in Process and (ii) for
the purposes of determining the percentage of Total Asset Value above for the
fiscal quarters of the Borrower ending June 30, 2021, September 30, 2021 and
December 31, 2021, the calculation of Total Asset Value in clause (a) of the
definition thereof shall be deemed equal to Total Asset Value as of and for such
fiscal quarter (and in the case of the later two such determinations, each
previous fiscal quarter commencing after the Modification Period) multiplied by
4, 2 and 4/3 respectively. The amount of Construction in Process to be included
in the limit above shall be based on the Group Members’ total budgeted
construction costs for renovation or expansion.
“Write-Down and Conversion Powers”: (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.”


-3-

--------------------------------------------------------------------------------



(b)The definition of “Defaulting Lender” in Section 1.1 of the Credit agreement
is hereby amended by deleting subparagraph (d) thereof and substituting in lieu
therefor the following:
“(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.”
(c)Section 1.1 of the Credit Agreement is hereby amended further by inserting
the following new definitions in the appropriate alphabetical order:
‘“Affected Financial Institution”: (a) any EEA Financial Institution or (b) any
UK Financial Institution.
“Available Borrowing Capacity”: with respect to any Person, on any date of
determination, the total borrowing capacity which may, subject solely to the
submission of a borrowing request and the satisfaction of other customary
conditions precedent, be drawn (taking into account required reserves and
discounts) upon by such Person or its Subsidiaries, at such Person’s or its
Subsidiaries’ sole discretion, under committed credit facilities or repurchase
agreements which provide financing to such Person or its Subsidiaries.
“Cash Liquidity”: on any date of determination, the sum of (i) unrestricted
cash, plus (ii) Available Borrowing Capacity, plus (iii) unrestricted Cash
Equivalents.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“First Amendment Effective Date”: May 6, 2020.
“Modification Period”: the period beginning on the First Amendment Effective
Date and ending on March 31, 2021.
“Permitted Uses”: collectively, (i) operating expenses of the business of the
REIT, the Borrower and their respective Subsidiaries, (ii) costs and expenses
included in


-4-

--------------------------------------------------------------------------------



the budget for fiscal year 2020 delivered to the Administrative Agent pursuant
to Section 6.2(c), (iii) costs and expenses reasonably required to comply with
applicable Requirements of Law (or to cure or prevent any violation thereof),
(iv) costs and expenses required on an emergency basis to avoid damage or injury
to persons or property and (v) other reasonable uses reasonably approved by the
Required Lenders. In no event shall Permitted Uses include any use that would be
prohibited by the terms of this Agreement.
“Pledge Agreement”: that certain Pledge Agreement dated May 6, 2020 between the
Borrower and the Administrative Agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Qualified Government Debt”: any unsecured Indebtedness for borrowed money owed
to a Governmental Authority (or any other Person (i) acting as a financial agent
of a Governmental Authority or (ii) to the extent such Indebtedness is
guaranteed by a Governmental Authority) under the CARES Act or incurred under
any other federal or state governmental program intended to mitigate the impact
of the COVID-19 pandemic; provided that, 100% of the net cash proceeds of any
Qualified Government Debt shall be used, in the Borrower’s discretion, only for
Permitted Uses or to repay the Obligations, provided further that such use must
be consistent with, and permitted by, the requirements of the relevant federal
or state government program.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Warner Center Development Loan”: Indebtedness in an aggregate amount not
exceeding $40,000,000 at any one time outstanding, secured by the Real Property
located at 5957 Variel Avenue, Los Angeles, California (the “Warner Center
Project”), including for the avoidance of any doubt, any guarantees and
indemnities described in and permitted under Section 7.2(i) and (j) hereof,
incurred to finance the construction and development of the Warner Center
Project (inclusive of Indebtedness incurred as part of such construction
financing and applied to reimburse costs previously paid to fund the related
construction) provided that, (x) the outstanding principal balance of such loan
shall not exceed 65% of the value of the Warner Center Project, based on an
independent appraisal obtained on or about the time such loan is closed
completed by an MAI certified


-5-

--------------------------------------------------------------------------------



appraiser in accordance with the Uniform Standards of Professional Appraisal
Practice in form and substance reasonably satisfactory to the Administrative
Agent and (y) except during the Modification Period, after giving pro forma
effect to such Indebtedness and the use of proceeds therefrom, the Borrower
shall be in compliance with the provisions of Section 7.1 hereof.”
(d)The Credit Agreement is hereby amended by inserting the following new
Section 1.3 in the appropriate numerical order:
“1.3 LLC Divisions
. For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.”
(e)Section 7.1 of the Credit Agreement is hereby amended by deleting
clauses 7.1(a), 7.1(b), 7.1(d) and 7.1(e) and substituting in lieu therefor the
following new clauses in the appropriate alphabetical order:
“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of the Borrower to exceed 60%; provided that,
the Borrower may elect a one-time step up to 65% for two consecutive quarters
following a Material Acquisition; provided further that for the purposes of
determining the ratio described above for the fiscal quarters of the Borrower
ending June 30, 2021, September 30, 2021 and December 31, 2021, Net Operating
Income for the relevant period shall be deemed to equal Net Operating Income for
such fiscal quarter (and, in the case of the later two such determinations, each
previous fiscal quarter commencing after the Modification Period) multiplied by
4, 2 and 4/3, respectively.
(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Borrower to be less than 1.50 to 1.00; provided that for the purposes of
determining the ratio described above for the fiscal quarters of the Borrower
ending June 30, 2021, September 30, 2021 and December 31, 2021, Consolidated
EBITDA for the relevant period shall be deemed to equal Consolidated EBITDA for
such fiscal quarter (and, in the case of the later two such determinations, each
previous fiscal quarter commencing after the Modification Period) multiplied by
4, 2 and 4/3, respectively.
(d) Consolidated Secured Debt Leverage Ratio. Permit the Consolidated Secured
Debt Leverage Ratio as of the last day of any fiscal quarter of the Borrower to
exceed 50%; provided that for the purposes of determining the ratio described
above for


-6-

--------------------------------------------------------------------------------



the fiscal quarters of the Borrower ending June 30, 2021, September 30, 2021 and
December 31, 2021, Net Operating Income for the relevant period shall be deemed
to equal Net Operating Income for such fiscal quarter (and, in the case of the
later two such determinations, each previous fiscal quarter commencing after the
Modification Period) multiplied by 4, 2 and 4/3, respectively.
(e) Consolidated Unsecured Debt Leverage Ratio. Permit the Consolidated
Unsecured Debt as of the last day of any fiscal quarter of the Borrower to
exceed the Borrowing Base; provided further that for the purposes of determining
the ratio described above for the fiscal quarters of the Borrower ending June
30, 2021, September 30, 2021 and December 31, 2021, Net Operating Income for the
relevant period shall be deemed to equal Net Operating Income for such fiscal
quarter (and, in the case of the later two such determinations, each previous
fiscal quarter commencing after the Modification Period) multiplied by 4, 2 and
4/3, respectively.”
(f)Section 7.1 of the Credit Agreement is hereby further amended by inserting
the following Section 7.1(f) in the appropriate alphabetical order:
“(f) Modification Period Minimum Liquidity. During the Modification Period, on
the last day of any calendar month, permit Borrower’s Cash Liquidity to be less
than $25,000,000.”
(g)Section 7.2 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of Section 7.2(k), (ii) deleting the period at the end of
Section 7.2(l) and substituting in lieu therefor “; and” and (iii) inserting the
following new Sections 7.2(m), 7.2(n), and 7.2(o) in the appropriate order:
“(m) Qualified Government Debt in an aggregate amount not exceeding $10,000,000
at any one time outstanding;
(n) the Warner Center Development Loan; and
(o) Indebtedness in respect of incremental additional principal arising from the
deferral of interest payments on Indebtedness permitted by Sections 7.2(g),
7.2(h) and 7.2(i), in an aggregate amount not exceeding $12,000,000 at any one
time outstanding but only to the extent the conditions for such Indebtedness
permitted by Sections 7.2(g), 7.2(h) and 7.2(i) have been satisfied, as
applicable.”
(h)Subclauses (y) in each of subparagraphs (i) and (ii) of Section 7.2(i) of the
Credit Agreement is hereby amended by deleting such subclauses in their entirety
and substituting in lieu therefor the following new subclauses:
“(y) to the extent otherwise permitted by Section 7.2(f) or Section 7.2(j),
including customary monetary completion and repayment guarantees; and”.


-7-

--------------------------------------------------------------------------------



(i)Section 8.1(e) of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu therefor the following new
clause (e):
“(e) any Group Member (excluding, for the avoidance of doubt, any Excluded
Subsidiary) shall (i) default in making any payment of any principal of any
Indebtedness (including, without limitation, any Guarantee Obligation, but
excluding the Loans and Reimbursement Obligations) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of which
exceeds in the aggregate (i) solely during the Modification Period, with respect
to any non-recourse mortgage Indebtedness, $125,000,000, (individually or in the
aggregate) and in all other cases $5,000,000 (individually or in the aggregate),
and (ii) after the Modification Period), $5,000,000 (individually or in the
aggregate) in all cases.
(j)Section 8.1(n) of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu therefor the following new
clause (n):
“(n)    the Loan Parties shall cease to do business as a hotel at each of the
Borrowing Base Properties or terminates such business for any reason whatsoever
(other than temporary cessation in connection with any continuous and diligent
renovation or restoration of any individual Borrowing Base Property following a
Casualty or Condemnation or a temporary closure of a hotel required pursuant to
any executive order or other Requirement of Law in connection with the COVID-19
pandemic); and”
(k)Section 8.1 of the Credit Agreement is hereby amended to add the following
new clause (o):
“(o)  unless the Pledge Agreement has been released in accordance with the terms
thereof, (i) the Pledge Agreement shall cease, for any reason to be in full
force and effect or any Loan Party or any Affiliate of any Loan Party shall so
assert in writing or


-8-

--------------------------------------------------------------------------------



(ii) the security interest in the collateral granted under the Pledge Agreement
shall cease to be a perfected, first priority security interest in favor of the
Administrative Agent.”
(l)Section 9.14 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu therefor the following new
Section 9.14:
“9.14 Certain ERISA Matters.
(i)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(1)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or this Agreement,
(2)the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,
(3)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or
(4)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


-9-

--------------------------------------------------------------------------------



(ii)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Loan Document
or any documents related hereto or thereto).”
(m)Section 10.2 of the Credit Agreement is hereby amended by inserting the
following new paragraph (c) in the appropriate alphabetical order:
“(c) In light of current recommendations for social distancing and increased
remote working measures in place during the COVID-19 pandemic, and the resulting
limited ability of the parties to send and receive approvals, confirmations,
consents, demands, determinations, notices, requests or other communications
required or permitted under any Loan Document via non-electronic methods as
described in this Section 10.2, from and after the First Amendment Effective
Date until the end of the Modification Period (the “Email Notice Expiration
Date”), the Borrower and the Administrative Agent shall deliver all formal
approvals, confirmations, consents, demands, determinations, notices, requests
or other communications required or permitted under this Agreement or any Loan
Document and as permitted by applicable law in writing via email, return receipt
requested, to the following email addresses:
         To Agent: sean.duggan@barclays.com


         With a copy to: Julian.chung@friedfrank.com


To Borrower:dcraven@cl-trust.com; jwegner@cl-trust.com;
ekentoff@cl-trust.com
        
         With a copy to: lgrasso@hunton.com; ssaslow@hunton.com


In addition to such delivery via email, the Borrower and the Administrative
Agent shall continue, to the extent commercially reasonable and practicable, to
deliver all formal approvals, confirmations, consents, demands, determinations,
notices, requests or other communications required or permitted under any Loan
Document in writing via one of the methods set forth in Section 10.2 of this
Agreement in accordance with the provisions of Section 10.2 of this Agreement
(and, if such delivery method is not reasonable practicable, to note same and
the reason why in the corresponding email


-10-

--------------------------------------------------------------------------------



notice). Any such email communication specified in this Section 10.2(c) will be
effective only when actually received (or made available) before 5:00 P.M. (New
York City time) on any Business Day or on the next Business Day if so received
after 5:00 P.M. (New York City time), in readable form. On the Email Notice
Expiration Date the email-related provisions of this Section 10.2 shall
automatically expire and terminate, and be of no further force or effect, unless
prior to the Email Notice Expiration Date, the Borrower and the Administrative
Agent enter into a duly executed and delivered written agreement to extend the
Email Notice Expiration Date.”
(n)Section 10.18 of the Credit Agreement is hereby amended by deleting such
section in its entirety and substituting in lieu therefor the following
Section 10.18:
“10.18 Acknowledgment and Consent to Bail-In of Affected Financial Institutions
. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(i)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(ii)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”
(o)Section 10 of the Credit Agreement is hereby amended by inserting the
following new Section 10.20 in the appropriate numerical order:


-11-

--------------------------------------------------------------------------------



“10.20  Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for a Hedge
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(1)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.
(2)As used in this Section 10.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity”: any of the following:
(a) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


-12-

--------------------------------------------------------------------------------



(c) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”
(p)Schedule 1.1A of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule 1.1A
as set forth on Exhibit C to this Amendment.
(q)Schedule 1.1B of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule 1.1B
as set forth on Exhibit D to this Amendment.
(r)Schedule 1.1F of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule 1.1F
as set forth on Exhibit E to this Amendment.
(s)Schedule 4.3(b) of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule
4.3(b) as set forth on Exhibit F to this Amendment
(t)Schedule 4.15 of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule 4.15
as set forth on Exhibit G to this Amendment.
(u)Schedule 7.2(d) of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule
7.2(d) as set forth on Exhibit H to this Amendment.
(v)Schedule 7.3(g) of the Credit Agreement is hereby amended by deleting such
Schedule in its entirety and substituting in lieu therefor the new Schedule
7.3(g) as set forth on Exhibit I to this Amendment.
3.Temporary Modifications to Credit Agreement. For the period beginning on
May 6, 2020 and ending on March 31, 2021 (the “Modification Period”), the Credit
Agreement shall be deemed temporarily amended and modified as follows:
(a)Limited Waiver of Financial Covenants. Notwithstanding anything to the
contrary contained in the Credit Agreement or any other Loan Document, the
Administrative Agent and Lenders agree to a limited waiver of the financial
covenants set forth in Sections 7.1(a) through 7.1(e) of the Credit Agreement
(collectively, the “Temporarily Modified


-13-

--------------------------------------------------------------------------------



Financial Covenants”), and that no Default or Event of Default shall exist or
arise as a result of Borrower’s failure to comply with the Temporarily Modified
Financial Covenants. Without limiting the generality of the provisions of
Section 10.1 of the Credit Agreement, the waivers set forth in this Section 3(a)
shall be limited precisely as written, and nothing herein shall be deemed to (a)
constitute a waiver of compliance by the Borrower or the REIT with respect to
(i) the Temporarily Modified Financial Covenants other than during the
Modification Period or (ii) any other term, provision or condition of the Loan
Documents or any other instrument or agreement referred to in any of them, or
(b) prejudice any right or remedy that the Administrative Agent or any Lender
may now have or may have in the future under or in connection with the Credit
Agreement, the other Loan Documents or any other instrument or agreement
referred to in any of them or under any applicable laws. For the avoidance of
doubt, the waiver of the Temporarily Modified Financial Covenants set forth
herein shall not extend beyond the last day of the Modification Period and such
waiver shall be of no force or effect for any purpose after the last day of the
Modification Period.
i.Limited Waiver of Eligibility Criteria. Notwithstanding anything to the
contrary contained in the Credit Agreement or any other Loan Document, the
Administrative Agent and Lenders agree to a limited waiver of subparagraphs (c)
and (d) of the definition of the definition of “Eligible Borrowing Base
Property”, which shall be temporarily amended and restated during the
Modification Period as follows:
“(c) for any Real Property that is a Seasoned Property, such Real Property had
an average Occupancy Rate greater than 60% for the 2019 fiscal year,
(d) for any Real Property that is a Seasoned Property, such Real Property has
RevPAR greater than $60 for the 2019 fiscal year,”
ii.Applicable Margin. The pricing grid in the definition of “Applicable Margin”
shall be temporarily amended and restated during the Modification Period as
follows:

ApplicabilityApplicable Margin for all Eurodollar LoansApplicable Margin for all
Base Rate LoansIf the Total Revolving Extensions of Credit are less than or
equal to $200,000,0002.50%1.50%If the Total Revolving Extensions of Credit
exceed $200,000,0003.00%2.00%

iii.Mandatory Prepayments. If at any time during the Modification Period: the
REIT, the Borrower, or any Subsidiary (i) Disposes of any Negative Pledge
Property or Additional Borrowing Base Property (each as defined below) which
results in the realization or receipt by the REIT, the Borrower or the relevant
Subsidiary of cash proceeds or Cash Equivalents (net of any customary and/or
actual third party fees, costs and expenses incurred in connection with such
disposition of such Negative Pledge Property or Additional Borrowing Base
Property, as


-14-

--------------------------------------------------------------------------------



applicable) (the “Asset Sale Proceeds”) (ii) incurs any new Indebtedness (other
than the Warner Center Development Loan) which results in the receipt by the
REIT, the Borrower or the relevant Subsidiary of cash proceeds or Cash
Equivalents (net of any customary and/or actual third party fees, costs and
expenses incurred in connection with the incurrence of such Indebtedness) (the
“New Debt Proceeds”), or (iii) issues any new equity (however defined) which
results in the receipt by the REIT, the Borrower or the relevant Subsidiary of
cash proceeds or Cash Equivalents (net of any customary and/or actual third
party fees, costs and expenses incurred in connection with the issuance of such
equity) (the “Equity Proceeds”), then the Borrower shall prepay the Loans and
the outstanding Letters of Credit, if any, shall be Cash Collateralized within
three (3) Business Days of such date in an aggregate amount equal to 100% of
such Asset Sale Proceeds, New Debt Proceeds or Equity Proceeds (as applicable).
Amounts to be applied in connection with prepayments made pursuant to this
Section 3(d) shall be applied, first, to the prepayment of the Loans (without a
corresponding reduction of the Revolving Credit Commitments) and, second, to
Cash Collateralize the outstanding Letters of Credit, if any.
iv.LIBO Rate Floor. If, during the Modification Period, the LIBO Rate determined
in accordance with clause (i) or (ii) of the definition of “Eurodollar Base
Rate” is below 0.50%, the LIBO Rate will be deemed to be 0.50%.
v.Reporting. For the end of each month occurring during the Modification Period,
the Borrower shall furnish to the Administrative Agent and each Lender, no later
than 15 Business Days after the end of each such month, a Compliance Certificate
containing all the information and calculations reasonably necessary for
determining compliance by the Group Members with Section 7.1(f) of the Credit
Agreement (as amended by this Amendment), together with reasonable detailed
reporting of cash, Cash Equivalents and any Available Borrowing Capacity, in
form and substance reasonably satisfactory to the Administrative Agent.
vi.Enhanced Negative Covenants. Notwithstanding anything to the contrary
contained in the Credit Agreement, unless the Administrative Agent and the
Required Lenders otherwise agree in writing, each of the REIT and the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, during the Modification Period:
i.create, incur or assume any Indebtedness other than (x) any Indebtedness
described in Section 7.2(m), (n) and (o) of the Credit Agreement (as amended
hereby) or (y) any Indebtedness extending the maturity of, or refunding or
refinancing, in whole, or in part, such Indebtedness (“Refinancing Debt”),
provided that, in the case of this clause (y), (A) the terms of any Refinancing
Debt, and of any agreement entered into and of any instrument issued in
connection therewith, (1) do not provide for any Lien on any Borrowing Base
Property, and (2) are not otherwise prohibited by the Loan Documents, and
(B) the principal amount of such Refinancing Debt shall not exceed the principal
amount of the Indebtedness being extended, refunded or refinanced plus the
amount of any applicable premium and expenses;
ii.create, incur, assume or suffer to exist any Lien upon any of the Real
Properties described on Annex II or any of the direct or indirect equity
interests in such Real


-15-

--------------------------------------------------------------------------------



Properties (the “Negative Pledge Properties”) that secures any Indebtedness of
the REIT, Borrower or any of its Subsidiaries, other than the Pledge Agreement;
iii.declare or make any Restricted Payments in cash, other than Restricted
Payments (A) permitted by Sections 7.6(a), (b) and (d) of the Credit Agreement
and (B) not to exceed the amount necessary for the REIT to avoid U.S. federal
income and excise taxes, provided that the REIT will use the partial stock
dividend procedure described in Revenue Procedure 2017-45 for all distributions
with the cash limitation percentage being not more than 20% (or a lower
percentage if approved by the Internal Revenue Service); or
iv.make any Capital Expenditures at the Hotel Properties except for: (i) Capital
Expenditures to complete ongoing renovations in an amount not to exceed
$7,500,000 in the aggregate during the Modification Period; (ii) capital
expenditures incurred in connection with emergency repairs, life safety repairs
or ordinary course maintenance repairs or as required by Law or the franchisors;
(iii) discretionary capital expenditures not to exceed $5,000,000 in the
aggregate during the Modification Period (provided, that Borrower shall be
permitted to use any FF&E reserve maintained under its permitted non-recourse
Indebtedness for the Capital Expenditures described in, and subject to the
limitations set forth in, the foregoing clauses (i), (ii) and (iii), provided,
further, that any use of an FF&E reserve shall not count against such monetary
limitations); and (iv) Capital Expenditures incurred in connection with the
Warner Center Project not to exceed (A) if the Warner Center Development Loan is
not funded, $10,000,000 in the aggregate and (B) if the Warner Center
Development Loan is funded, no more than $5,000,000 in excess of the total
amount available under the Warner Center Development Loan.
4.Additional Borrowing Base Properties. The Lenders agree that each of the Real
Properties described on Annex I hereto (the “Additional Borrowing Base
Properties”) shall be added as a Borrowing Base Property as of the Amendment
Effective Date, provided that, (x) to the extent that the Borrower has certified
to the Administrative Agent and the Lenders that it is unable to deliver one or
more Third Party Reports pursuant to Section 6(b) hereof, the Borrower shall
deliver to the Administrative Agent such Third Party Reports in form and
substance reasonably satisfactory to the Administrative Agent on or prior to the
date that is 90 days after the date hereof, provided that, such 90 days may be
extended by two additional 30 day periods upon written request from the Borrower
to the Administrative Agent certifying that the Borrower is diligently
prosecuting the delivery of such Third Party Reports and (y) upon the failure to
deliver timely any such Third Party Report, automatically, without any action by
the Administrative Agent or the Lenders or notice to the Borrower, (i) the
applicable Real Property shall cease to be a Borrowing Base Property, and (ii)
the Borrowing Base with respect to the applicable Real Property shall be reduced
by the amount included in the calculation of the Borrowing Base in respect of
such Real Property. If a Borrowing Base Property is removed from the Borrowing
Base and has not been Disposed by the applicable owner thereof, then such Real
Property shall be a Negative Pledge Property during the Modification Period. In
the event that the outstanding principal amount of the Unsecured Debt exceeds
the Borrowing Base as adjusted by this Section 4, the Borrower shall repay the
Loans in an amount equal to such excess within


-16-

--------------------------------------------------------------------------------



five Business Days after notice from the Administrative Agent together with any
amounts owing pursuant to Section 2.19 of the Credit Agreement.
5.Reporting. Notwithstanding the limited waiver of the Temporarily Modified
Financial Covenants pursuant to Section 3(a) above, nothing in this Amendment
shall modify, affect or waive the Borrower or the REIT’s continuing obligation
to comply with the reporting requirements set forth in Section 6.1 of the Credit
Agreement during the Modification Period (notwithstanding that the Temporarily
Modified Financial Covenants has been waived during the Modification Period) or
otherwise (including, without limitation, the Borrower and the REIT’s obligation
to provide a schedule of the computations used in determining compliance with
the covenants contained in Section 7.1 of the Credit Agreement (notwithstanding
that the Temporarily Modified Financial Covenants has been waived during the
Modification Period) under Section 6.2(b) of the Credit Agreement; provided
that, the Borrower shall not be required to furnish to the Administrative Agent
and the Lenders notice of any Default or Event of Default relating to the
Temporarily Modified Financial Covenants during the Modification Period.
6.Conditions to Effectiveness. This Amendment shall become effective upon the
date (the “Amendment Effective Date”) on which the following conditions shall
have been satisfied (it being acknowledged and agreed that such conditions have
been satisfied by the execution and delivery of this Amendment by Administrative
Agent and Lenders):
vii.Amendment Documents. The Administrative Agent shall have received:
v.this Amendment, executed and delivered by a duly authorized officer of each of
the REIT, the Borrower and the Supermajority Lenders;
vi.an Acknowledgment and Consent (the “Acknowledgment and Consent”)
substantially in the form of Exhibit A attached hereto, duly executed and
delivered by the REIT and the Guarantors;
vii.a pledge agreement (the “Pledge Agreement”) substantially in the form of
Exhibit B attached hereto, duly executed and delivered by the Borrower; it being
understood and agreed that such Pledge Agreement shall automatically terminate
upon the delivery of the Compliance Certificate for the fiscal quarter ending
June 30, 2021, provided that no Default or Event of Default has occurred and is
continuing on such date;
viii.an Assumption Agreement, substantially in the form attached as Annex I to
the Guarantee Agreement, duly executed and delivered by each owner of the
Additional Borrowing Base Properties;
ix.a certificate of each Loan Party, dated the Effective Date, substantially in
the form of Exhibit C to the Amended and Restated Credit Agreement, with
appropriate insertions and attachments, or as otherwise reasonably approved by
the Administrative Agent; and
x.an executed legal opinion of Hunton Andrews Kurth LLP, counsel to the Group
Members, in form and substance reasonably satisfactory to the Administrative
Agent.


-17-

--------------------------------------------------------------------------------



viii.Additional Borrowing Base Properties. The Administrative Agent shall have
received, for each of the Additional Borrowing Base Properties, each of the
documents required by Section 5.3 of the Credit Agreement other than, subject to
Section 4 hereof, those Third Party Reports which the Borrower certifies it is
unable to obtain on or prior to the Amendment Effective Date, due to timing
restrictions arising from the COVID-19 pandemic.
ix.Administrative Agent Fee; Costs and Expenses. The Administrative Agent shall
have received the fee to Administrative Agent required to be paid pursuant to
the that certain fee letter between the REIT, the Borrower and the
Administrative Agent dated as of the date hereof, and all reasonable
out-of-pocket expenses for which invoices have been presented (including
reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Amendment Effective Date.
x.Approvals. All governmental and third party approvals (including landlords’
and other consents) necessary in connection with the continuing operations of
the Group Members and the transactions contemplated hereby shall have been
obtained and be in full force and effect, and all applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the financing contemplated hereby.
xi.PATRIOT ACT. The Administrative Agent shall have received, sufficiently in
advance of the Effective Date, all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
USA PATRIOT Act.
xii.No Material Adverse Effect. Other than such events that have been disclosed
by the Borrower to the Administrative Agent and the Lenders in writing prior to
the Amendment Effective Date, no event or condition shall have occurred since
December 31, 2019 which has or could reasonably be expected to have a Material
Adverse Effect.
xiii.Consent Fee. The Administrative Agent shall have received, for the ratable
benefit of each Lender that consents to this Amendment, a fee in the amount
equal to 0.10% of such Lender’s Revolving Credit Commitment.
7.Representations and Warranties. The REIT and the Borrower hereby jointly and
severally represent and warrant to the Administrative Agent and each Lender that
(before and after giving effect to this Amendment):
xiv.Other than as previously notified to the Administrative Agent, each of the
representations and warranties made by any Group Member herein or in or pursuant
to the Loan Documents is true and correct in all material respects on and as of
the Amendment Effective Date as if made on and as of such date, provided that,
(x) to the extent that any such representation or warranty relates to a specific
earlier date, it shall be true and correct as of such earlier date, (y) to the
extent that any such representation and warranty is qualified as to
“materiality”, “Material Adverse Effect” or similar language, it shall be true
and correct as so qualified on such respective dates and (z) solely with respect
to the representation in Section 4.2


-18-

--------------------------------------------------------------------------------



of the Credit Agreement, other than such events that have been disclosed by the
Borrower to the Administrative Agent and the Lenders in writing prior to the
Amendment Effective Date.
xv.After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.
xvi.After the due execution and delivery of those documents contemplated by
Section 6(a)(iii) and 6(a)(iv) of this Amendment, the Capital Stock of each
Person that directly owns any Real Property (other than any Negative Pledge
Property or any Real Property subject to a mortgage securing Non-Recourse
Indebtedness) will be subject to a perfected first priority security interest in
favor of the Administrative Agent.
8.Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Credit Agreement and the other Loan Documents are and shall
remain in full force and effect. The amendments contained herein shall not be
construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.
9.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.Miscellaneous. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. This Amendment
may be delivered by facsimile transmission or electronic mail of the relevant
signature pages hereof.
xvii.On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof’, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.
[SIGNATURES FOLLOW]




-19-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duty authorized officers
as of the day and year first above written.

CHATHAM LODGING TRUST, as the REITBy: /s/ Eric KentoffName: Eric KentoffTitle:
Senior Vice President and SecretaryCHATHAM LODGING, L.P., as BorrowerBy: Chatham
Lodging Trust, its general partnerBy: /s/ Eric KentoffName: Eric KentoffTitle:
Senior Vice President and Secretary





-20-


--------------------------------------------------------------------------------




BARCLAYS BANK PLC,as Administrative Agent and a LenderBy: /s/ Craig J.
MalloyName: Craig J. MalloyTitle: Director

Bank of America N.A,as a LenderBy: /s/ Kyle PearsonName: Kyle PearsonTitle: Vice
President





-21-

--------------------------------------------------------------------------------




BMO Harris Bank, N.A.,as a LenderBy: /s/ Gwendolyn GatzName: Gwendolyn
GatzTitle: DirectorCitibank, N.A.,as a LenderBy: /s/ Christopher AlbanoName:
Christopher AlbanoTitle: Authorized SignatoryCitizens Bank N.A,as a LenderBy:
/s/ Nan E. DelahuntName: Nan E. DelahuntTitle: Vice PresidentRegions Bank,as a
LenderBy: /s/ Ghi S. GavinName: Ghi S. GavenTitle: Senior Vice PresidentU.S.
Bank National Association,as a LenderBy: /s/ Lori Y. JensenName: Lori Y.
JensenTitle: Senior Vice President







-22-


--------------------------------------------------------------------------------



ANNEX I
ADDITIONAL BORROWING BASE PROPERTIES

PROPERTYOWNERFEE / LEASEHOLD
Hilton Garden Inn Portsmouth Downtown
100 High Street, Portsmouth, NH 03801
Chatham Portsmouth LLCFee
Courtyard Dallas Addison Quorum Drive
15160 Quorum Drive, Addison, TX 75001
Chatham Addison Quorum CY LLCFee
Hilton Garden Inn Denver Tech
7675 East Union Ave., Denver, CO 80237
Chatham Denver Tech HG LLCFee
Residence Inn Charleston Summerville
1528 North Main Street, Summerville, SC 29486
Chatham Summerville RI LLCFee
Courtyard Charleston Summerville
1510 Rose Drive, Summerville, SC 29483
Chatham Summerville CY LLCFee
Courtyard Dallas Downtown
310 South Houston Street, Dallas, TX 75202
Chatham Dallas DT LLCFee







-23-


--------------------------------------------------------------------------------



ANNEX II


NEGATIVE PLEDGE PROPERTIES

PROPERTYOWNERFEE / LEASEHOLD
Residence Inn Dedham
259 Elm Street, Dedham, MA 02026
Chatham Dedham RI LLCFee
Courtyard Houston West University
2929 Westpark Drive, Houston, TX 77005
Chatham Houston West Univ CY LLCFee
Residence Inn Houston West University
2939 Westpark Drive, Houston, TX 77005
Chatham Houston West Univ RI LLCFee
Embassy Suites Springfield
8100 Loisdale Drive, Springfield, VA 22150
Chatham Springfield VA LLCFee
Residence Inn Gaslamp Quarter San Diego
356 6th Ave., San Diego, CA 92101
Chatham Gaslamp RI LLCFee
Residence Inn Fort Lauderdale
3333 NE 32nd Ave., Fort Lauderdale, FL 33308
Chatham Lugano LLCFee











-24-


--------------------------------------------------------------------------------



EXHIBIT A


ACKNOWLEDGMENT AND CONSENT
Reference is made to the (i) FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of May 6, 2020 (the “Amendment”) (ii) the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of March 8, 2018 (as previously amended,
supplemented, or otherwise modified prior to the date hereof, the “Credit
Agreement”) among CHATHAM LODGING TRUST, a Maryland real estate investment trust
(the “REIT”), CHATHAM LODGING, L.P., a Delaware limited partnership (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”), BARCLAYS BANK PLC, CITIGROUP
GLOBAL MARKETS INC., REGIONS CAPITAL MARKETS and U.S. BANK NATIONAL ASSOCIATION,
as joint lead arrangers and bookrunners (in such capacity, the “Arrangers”),
REGIONS BANK, as syndication agent (in such capacity, the “Syndication Agent”),
CITIBANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents
(in such capacity, the “Co-Documentation Agents”), and BARCLAYS BANK PLC, as
administrative agent (the “Credit Agreement”) and (iii) the Guarantee Agreement
(as defined in the Credit Agreement), dated as of November 25, 2015, made by
each of the signatories thereto, in favor of the Administrative Agent for the
benefit of the Lenders. Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
Each of the undersigned parties to the Guarantee Agreement and the other Loan
Documents hereby (a) consents to the Amendment and (b) acknowledges and agrees
that the guarantees made by such party contained in the Guarantee Agreement are,
and shall remain, in full force and effect after giving effect to the Amendment.
THIS ACKNOWLEDGMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES FOLLOW]




-25-


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Consent to be duty executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

CHATHAM LODGING TRUST, a Maryland real estate investment trustBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
ADDISON QUORUM CY LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust, a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
BLOOMINGTON HS LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and Secretary



-26-

--------------------------------------------------------------------------------




CHATHAM BRENTWOOD HS LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
BURLINGTON HG LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM CHERRY CREEK HP LLC,a
Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware limited
partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-27-

--------------------------------------------------------------------------------




CHATHAM DALLAS HS LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
DALLAS DT LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM DEDHAM RI LLC,a
Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware limited
partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-28-

--------------------------------------------------------------------------------




CHATHAM DENVER TECH HG LLC,a Delaware limited liability companyBy: Chatham
Lodging L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging
Trust,a Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
EXETER HAS LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM FARMINGTON HS LLC,a
Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware limited
partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-29-

--------------------------------------------------------------------------------




CHATHAM GASLAMP RI LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
HOLTSVILLE RI LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM HOUSTON WEST UNIV CY
LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware
limited partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-30-

--------------------------------------------------------------------------------




CHATHAM HOUSTON WEST UNIV RI LLC,a Delaware limited liability companyBy: Chatham
Lodging L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging
Trust,a Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
LUGANO LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM MAITLAND HS LLC,a
Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware limited
partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-31-

--------------------------------------------------------------------------------




CHATHAM PORTLAND DT LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
PORTSMOUTH LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and SecretaryCHATHAM SPRINGFIELD VA LLC,a
Delaware limited liability companyBy: Chatham Lodging L.P.,a Delaware limited
partnership, its memberBy: Chatham Lodging Trust,a Maryland real estate
investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-32-

--------------------------------------------------------------------------------




CHATHAM SUMMERVILLE CY LLC,a Delaware limited liability companyBy: Chatham
Lodging L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging
Trust,a Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
SUMMERVILLE RI LLC,a Delaware limited liability companyBy: Chatham Lodging
L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging Trust,a
Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and SecretaryCHATHAM
WASHINGTON DC LLC,a Delaware limited liability companyBy: Chatham Lodging L.P.,a
Delaware limited partnership, its memberBy: Chatham Lodging Trust,a Maryland
real estate investment trust, its general partnerBy: /s/ Eric KentoffName: Eric
KentoffTitle: Senior Vice President and Secretary



-33-

--------------------------------------------------------------------------------




CHATHAM WHITE PLAINS RI LLC,a Delaware limited liability companyBy: Chatham
Lodging L.P.,a Delaware limited partnership, its memberBy: Chatham Lodging
Trust,a Maryland real estate investment trust, its general partnerBy: /s/ Eric
KentoffName: Eric KentoffTitle: Senior Vice President and Secretary





-34-


--------------------------------------------------------------------------------

EXECUTION VERSION
EXHIBIT B
FORM OF PLEDGE AGREEMENT













--------------------------------------------------------------------------------

EXECUTION VERSION




PLEDGE AGREEMENT
made by
CHATHAM LODGING, L.P.
as Pledgor,
in favor of
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of May 6, 2020






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
Section 1
DEFINED TERMS
5
1.1 Definitions.
5
1.2 Other Definitional Provisions.
6
Section 2
GRANT OF SECURITY INTEREST
6
Section 3
7
REPRESENTATIONS AND WARRANTIES
7
3.1 Representations in Credit Agreement
7
3.2 Title; No Other Liens
7
3.3 Perfected First Priority Liens.
7
3.4 Jurisdiction of Organization; Chief Executive Office.
7
3.5 Pledged Stock.
8
Section 4
COVENANTS
8
4.1 Covenants in Credit Agreement.
8
4.2 Payment of Obligations.
8
4.3 Maintenance of Perfected Security Interest; Further Documentation.
8
4.4 Changes in Name, etc.
9
4.5 Notices.
9
4.6 Pledged Stock.
9
Section 5
REMEDIAL PROVISIONS
10
5.1 Pledged Stock.
10
5.2 Proceeds to be Turned Over To Administrative Agent.
11
5.3 Application of Proceeds.
12
5.4 Code and Other Remedies.
12
5.5 Registration Rights.
13
5.6 Private Sales.
13
Section 6
THE ADMINISTRATIVE AGENT
14
6.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.
14
6.2 Duty of Administrative Agent.
15
6.3 Execution of Financing Statements.
16
6.4 Authority of Administrative Agent.
16
Section 7




--------------------------------------------------------------------------------



MISCELLANEOUS
16
7.1 Amendments in Writing
16
7.2 Notices
16
7.3 No Waiver by Course of Conduct; Cumulative Remedies
17
7.4 Enforcement Expenses; Indemnification
17
7.5 Successors and Assigns
18
7.6 Set-Off
18
7.7 Counterparts
18
7.8 Severability
18
7.9 Section Headings
19
7.10 Integration
19
7.11 GOVERNING LAW
19
7.12 Submission to Jurisdiction; Waivers
19
7.13 Acknowledgments
20
7.14 Intentionally Omitted.
20
7.15 Releases.
20
7.16 WAIVER OF JURY TRIAL
21

Schedules
Schedule 1 Notice Address of Pledgor
Schedule 2 Description of Pledged Stock
Schedule 3 Filings and Other Actions Required to Perfect Security Interest
Schedule 4 Jurisdiction of Organization, Identification Number and Location of
Chief Executive Office
PLEDGE AGREEMENT, dated as of May 6, 2020, made by CHATHAM LODGING, L.P., a
Delaware limited partnership (“Pledgor” or “Borrower”), in favor of BARCLAYS
BANK PLC, as Administrative Agent (in such capacity, the “Administrative Agent”)
for the several banks and other financial institutions or entities from time to
time party to the Amended and Restated Credit Agreement (the “Lenders”), dated
as of March 8, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among CHATHAM LODGING TRUST, a
Maryland real estate investment trust (the “REIT”), Borrower, the Lenders,
BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., REGIONS CAPITAL MARKETS and
U.S. BANK NATIONAL ASSOCIATION, as joint lead arrangers and bookrunners (in such
capacity, the “Arrangers”), REGIONS CAPITAL MARKETS, as syndication agent (in
such capacity, the “Syndication Agent”), CITIBANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”), and the Administrative Agent.
W I T N E S S E T H:



--------------------------------------------------------------------------------



WHEREAS, the Borrower and the REIT have requested that the Administrative Agent
and the Lenders agree to make certain amendments and temporary modifications to
the Credit Agreement pursuant to that certain First Amendment to Amendment and
Restated Credit Agreement dated as of the date hereof (the “First Amendment”)
between, among others, the REIT, the Borrower, the several banks and lenders
party thereto from time to time and the Administrative Agent;
WHEREAS, in connection with those amendments and temporary modifications made
pursuant to the First Amendment, the Borrower and the REIT have agreed Pledgor
will provide an equity pledge in favor of the Administrative Agent for the
benefit of the Secured Parties (as defined below);
WHEREAS, Pledgor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement;
WHEREAS, it is a condition precedent to the effectiveness of the First Amendment
Pledgor shall have executed and delivered this Agreement to the Administrative
Agent; and
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the First Amendment, Pledgor
hereby agrees with the Administrative Agent, for the benefit of the Secured
Parties, as follows:
SECTION 1
DEFINED TERMS
1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.


(b) The following terms shall have the following meanings:
“Agreement”: this Pledge Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under,



--------------------------------------------------------------------------------



out of, or in connection with, the Credit Agreement, this Agreement, the other
Loan Documents, or any Letter of Credit, or any other document made, delivered
or given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent or to the Lenders that are required to be paid by
the Borrower pursuant to the terms of any of the foregoing agreements).


“Collateral”: as defined in Section 2.


“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 5.2.


“Guarantee Agreement”: the Guarantee Agreement, dated as of November 25, 2015,
by each guarantor party thereto from time to time in favor of the Administrative
Agent (each, a “Guarantor”), as the same may be amended, restated, supplemented
or otherwise modified from time to time (including as of the date hereof).


“Guarantor Obligations”: all obligations and liabilities of each Subsidiary
Guarantor which may arise under or in connection with the Guarantee Agreement or
any other Loan Document to which a Subsidiary Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to any Secured
Party that are required to be paid by the Guarantor pursuant to the terms of the
Guarantee Agreement or any other Loan Document).


“Issuers”: the collective reference to each issuer of any Pledged Stock.


“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.


“Obligations”: the Borrower Obligations and the Guarantor Obligations.


“Pledged Stock”: the shares of Capital Stock of each Subsidiary Guarantor listed
on Schedule 2, and together with any other shares, stock certificates, options
or rights of any nature whatsoever in respect of the Capital Stock of each
Subsidiary Guarantor that may be issued or granted to, or held by, Pledgor while
this Agreement is in effect.


“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC in effect on the date hereof and, in any event, including,
without limitation, all dividends or other income from the Pledged Stock,
collections thereon or distributions or payments with respect thereto.


“Secured Parties”: the collective reference to the Administrative Agent and the
Lenders.


“Securities Act”: the Securities Act of 1933, as amended.



--------------------------------------------------------------------------------





1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.


(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


SECTION 2
GRANT OF SECURITY INTEREST


Pledgor hereby jointly, severally, unconditionally and irrevocably, assigns and
transfers to the Administrative Agent, and hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties and their permitted
successors, indorsees, transferees and assigns, a security interest in, all of
the following property now owned or at any time hereafter acquired by the
Pledgor or in which Pledgor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:


(a) the Pledged Stock;
(b) all books and records pertaining to the Collateral; and
(c) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Borrower Obligations and Guarantor Obligations in
respect of any of the foregoing and all collateral security and guarantees given
by any Person with respect to any of the foregoing.
SECTION 3
REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into the First
Amendment and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, Pledgor hereby represents and warrants to the
Administrative Agent and each Lender that:
3.1 Representations in Credit Agreement. Other than as previously notified to
Administrative Agent, the representations and warranties set forth in Section 4
of the Credit Agreement as they relate to Pledgor or to the Loan Documents to
which Pledgor is a party, each of which is hereby incorporated herein by
reference, are true and correct in



--------------------------------------------------------------------------------



all material respects, and the Administrative Agent and each Lender shall be
entitled to rely on each of them as if they were fully set forth herein;
provided that (x) to the extent that any such representation or warranty relates
to a specific earlier date, it shall be true and correct as of such earlier
date, (y) to the extent that any such representation and warranty is qualified
as to “materiality”, “Material Adverse Effect” or similar language, it shall be
true and correct as so qualified on such respective dates and (z) solely with
respect to the representation in Section 4.2 of the Credit Agreement, other than
such events that have been disclosed by Pledgor to the Administrative Agent and
the Lenders in writing prior to the date hereof.


3.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, Pledgor owns each item of the Collateral free and clear of any
and all Liens or claims of others. No financing statement or other public notice
with respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement.


3.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed
form) will constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Obligations, enforceable in
accordance with the terms hereof against all creditors of Pledgor with respect
to the Collateral and any Persons purporting to purchase any Collateral from
Pledgor and (b) are prior to all other Liens on the Collateral in existence on
the date hereof except for unrecorded Liens permitted by the Credit Agreement
which have priority over the Liens on the Collateral by operation of law.


3.4 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
Pledgor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of Pledgor’s chief
executive office or sole place of business or principal residence, as the case
may be, are specified on Schedule 4. The Pledgor has furnished to the
Administrative Agent a certified charter, certificate of limited partnership or
other organization document and good standing certificate as of a date which is
recent to the date hereof.


3.5 Pledged Stock. (a) The shares of Pledged Stock pledged by Pledgor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of the relevant Issuer.


(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.





--------------------------------------------------------------------------------



(c) Pledgor is the record and beneficial owner of, and has good and marketable
title to, the Pledged Stock pledged by Pledgor hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and the other liens permitted to
exist on the Collateral by the Credit Agreement.




SECTION 4


COVENANTS
Pledgor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the earlier to
occur of (i) the Obligations having been paid in full, no Letter of Credit shall
be outstanding and the Revolving Credit Commitments shall have terminated, or
(ii) the earlier termination of this Agreement in accordance with Section 7.15
hereof:
4.1 Covenants in Credit Agreement. Pledgor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by Pledgor
or any of its Subsidiary Guarantors.
4.2 Payment of Obligations. Pledgor will pay and discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, all
taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of Pledgor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.
4.3 Maintenance of Perfected Security Interest; Further Documentation.
(a) Pledgor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.
(b) Pledgor will furnish to the Administrative Agent and the Lenders from time
to time such reports in connection with the Collateral as the Administrative
Agent may reasonably request, all in reasonable detail.
(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of the Pledgor, Pledgor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and



--------------------------------------------------------------------------------



take such further actions as the Administrative Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, (i) the
filing of any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) taking any actions with respect to
physical possession of any certificates representing the Pledged Stock necessary
to enable the Administrative Agent to obtain “control” (within the meaning of
the applicable Uniform Commercial Code) with respect thereto.
4.4 Changes in Name, etc. Pledgor shall not, except upon 15 days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
all additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein:
(a) change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 3.4; or
(b) change its name.
4.5 Notices. Pledgor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:
(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and
(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the security interests created hereby.
4.6 Pledged Stock. (a) If Pledgor shall become entitled to receive or shall
receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, Pledgor shall accept the same as the agent of the Administrative Agent
and the Secured Parties, hold the same in trust for the Administrative Agent and
the Secured Parties and deliver the same forthwith to the Administrative Agent
in the exact form received, duly indorsed by Pledgor to the Administrative
Agent, if required, together with an undated stock power covering such
certificate duly executed in blank by Pledgor and with, if the Administrative
Agent so requests, signature guaranteed, to be held by the Administrative Agent,
subject to the terms hereof, as additional collateral security for the
Obligations. Any sums paid upon or in respect of the Pledged Stock upon the
liquidation or dissolution of the Subsidiary Guarantor shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in



--------------------------------------------------------------------------------



respect of the Pledged Stock, or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of the relevant Subsidiary Guarantor or pursuant
to the reorganization thereof, the property so distributed shall, unless
otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent to be held by it
hereunder as additional collateral security for the Obligations. If any sums of
money or property so paid or distributed in respect of the Pledged Stock shall
be received by Pledgor, Pledgor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Secured Parties, segregated from other funds of Pledgor, as additional
collateral security for the Obligations.
(b) Without the prior written consent of the Administrative Agent, Pledgor shall
not (i) vote to enable, or take any other action to permit, a Subsidiary
Guarantor to issue any stock or other equity securities of any nature or to
issue any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of a Subsidiary
Guarantor, unless such securities are delivered to the Administrative Agent,
concurrently with the issuance thereof, to be held by the Administrative Agent
as Collateral, (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Pledged Stock or Proceeds thereof,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Pledged Stock or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement or (iv) enter into any agreement or undertaking restricting the
right or ability of the Pledgor or the Administrative Agent to sell, assign or
transfer any of the Pledged Stock or Proceeds thereof, except for the Loan
Documents and this Agreement.
SECTION 5
REMEDIAL PROVISIONS
5.1 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to Pledgor of
the Administrative Agent’s intent to exercise its corresponding rights pursuant
to Section 5.1(b), the Pledgor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Stock, in each case paid in the normal course of business of an Issuer
and consistent with past practice, to the extent permitted in the Credit
Agreement, and to exercise all voting and corporate rights with respect to the
Pledged Stock; provided, however, that no vote shall be cast or corporate right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.
(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to Pledgor,
(i) the Administrative Agent shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect



--------------------------------------------------------------------------------



of the Pledged Stock and make application thereof to the Obligations in the
order set forth in Section 5.3, and (ii) any or all of the Pledged Stock shall
be registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Stock at any meeting of
shareholders of the relevant Issuer or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of the
relevant Issuer or Issuers, or upon the exercise by the Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to the Pledgor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
(c) Pledgor hereby authorizes and instructs the relevant Issuer to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (x) states that an Event of Default has occurred and is continuing and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from the Pledgor, and Pledgor agrees that the
relevant Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, during the continuance of an Event of
Default pay any dividends or other payments with respect to the Pledged Stock
directly to the Administrative Agent.
5.2 Proceeds to be Turned Over To Administrative Agent. If an Event of Default
shall occur and be continuing, at any time at the Administrative Agent’s
election, all Proceeds received by Pledgor consisting of cash, checks and
Instruments shall be held by Pledgor in trust for the Administrative Agent and
the Secured Parties, segregated from other funds of Pledgor, and shall,
forthwith upon receipt by Pledgor, be turned over to the Administrative Agent in
the exact form received by Pledgor (duly indorsed by the Pledgor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by Pledgor in trust for
the Administrative Agent and the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.3.
5.3 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, in
payment of the Obligations in the following order:



--------------------------------------------------------------------------------



First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full, no Letters of Credit shall be outstanding and the Revolving
Credit Commitments shall have terminated shall be paid over to the Borrower or
to whomsoever may be lawfully entitled to receive the same.
5.4 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon the Pledgor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Pledgor, which right or equity is hereby waived and
released to the extent permitted by applicable law. Pledgor further agrees, at
the Administrative Agent’s request, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at the Pledgor’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.4 with respect to Pledgor’s Collateral, after
deducting all reasonable out-of-pocket costs and expenses incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral of
Pledgor or in any way relating to the Collateral of Pledgor or the rights of the
Administrative Agent and the Secured Parties



--------------------------------------------------------------------------------



hereunder with respect thereto, including, without limitation, reasonable
attorneys’ fees and disbursements of outside counsel, to the payment in whole or
in part of the Obligations of Pledgor, in the order specified in Section 5.3,
and only after such application and after the payment by the Administrative
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-615(a)(3) of the New York UCC, need the Administrative
Agent account for the surplus, if any, to the Pledgor. To the extent permitted
by applicable law, Pledgor waives all claims, damages and demands it may acquire
against the Administrative Agent or any Secured Party arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 30 days before such sale or other
disposition.
5.5 Registration Rights. If the Administrative Agent shall determine to exercise
its right to sell any or all of the Pledged Stock pursuant to Section 5.4, and
if in the opinion of the Administrative Agent it is necessary or advisable to
have the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the Pledgor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its commercially
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of one year from the date
of the first public offering of the Pledged Stock, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.
Pledgor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
5.6 Private Sales.
(a) Pledgor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner so long as such private sale was
conducted in accordance with the applicable requirements for a private sale
under the New York UCC.



--------------------------------------------------------------------------------



The Administrative Agent shall be under no obligation to delay a sale of any of
the Pledged Stock for the period of time necessary to permit the Subsidiary
Guarantor to register such securities for public sale under the Securities Act,
or under applicable state securities laws, even if the Subsidiary Guarantor
would agree to do so.
(b) Pledgor agrees to use its commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 5.6 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Pledgor further agrees that a breach of any of the covenants contained in this
Section 5.6 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.6 shall be specifically
enforceable against Pledgor, and, to the extent permitted by applicable law,
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing under the Credit Agreement.
SECTION 6
THE ADMINISTRATIVE AGENT
6.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Pledgor
hereby irrevocably constitutes and appoints the Administrative Agent and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of the Pledgor and in the name of the Pledgor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, the Pledgor hereby gives the
Administrative Agent the power and right, on behalf of Pledgor, without notice
to or assent by Pledgor, to do any or all of the following:
(i) in the name of Pledgor or its own name, or otherwise, take possession of and
indorse and collect any checks, drafts, notes, acceptances or other instruments
for the payment of moneys due with respect to any Collateral and file any claim
or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Administrative Agent for the purpose of
collecting any and all such moneys due with respect to any Collateral whenever
payable;
(ii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral.
(iii) execute, in connection with any sale provided for in Section 5.4, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and



--------------------------------------------------------------------------------



(iv) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (4) defend any suit, action or proceeding brought
against Pledgor with respect to any Collateral; (5) settle, compromise or adjust
any such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate; and
(6) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and the Pledgor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the
Administrative Agent’s and the Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as the
Pledgor might do.
The power of attorney provided for in this Section 6.1(a) is a power coupled
with an interest and cannot be revoked . Anything in this Section 6.1(a) to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 6.1(a) unless an Event of Default shall have occurred and be continuing.
(b) If Pledgor fails to perform or comply with any of its agreements contained
herein after the expiration of any applicable notice and grace or cure period,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.
(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 6.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans under the Credit Agreement, from the date of
payment by the Administrative Agent to the date reimbursed by the Pledgor, shall
be payable by Pledgor to the Administrative Agent on demand.
(d) Pledgor hereby ratifies all that said attorneys in fact shall lawfully do or
cause to be done by virtue hereof in accordance with the terms of this
Agreement. All powers, authorizations and agencies contained in this Agreement
are coupled with an interest and are irrevocable until this Agreement is
terminated and the security interests created hereby are released.
6.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective



--------------------------------------------------------------------------------



officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to Pledgor for any
act or failure to act hereunder, except for their own gross negligence or
willful misconduct.
6.3 Execution of Financing Statements. Pursuant to any applicable law, Pledgor
authorizes the Administrative Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral without the signature of the Pledgor in such form and in such offices
as the Administrative Agent determines appropriate to perfect the security
interests of the Administrative Agent under this Agreement. Pledgor authorizes
the Administrative Agent to use the collateral description “all personal
property” or “all assets” in any such financing statements. Pledgor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.
6.4 Authority of Administrative Agent. Pledgor acknowledges that the rights and
responsibilities of the Administrative Agent under this Agreement with respect
to any action taken by the Administrative Agent or the exercise or non-exercise
by the Administrative Agent of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Administrative Agent and the Secured Parties, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Pledgor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and Pledgor shall not be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
SECTION 7
MISCELLANEOUS
7.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, restated, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
7.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Guarantor hereunder shall be effected in the manner provided for in



--------------------------------------------------------------------------------



Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon Pledgor shall be addressed to:


Pledgor:  c/o Chatham Lodging, L.P.
222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401
Attention: Mr. Jeffrey Fisher
Telecopy: (561) 659-7318
Telephone: (561) 802-4477


with a copy to:  Chief Financial Officer
Chatham Lodging Trust
222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401


and to:  Hunton Andrews Kurth LLP
200 Park Avenue
New York, NY 10166
Attn: Laurie A. Grasso
7.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 7.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
7.4 Enforcement Expenses; Indemnification
. Pledgor agrees to pay, or reimburse each Secured Party and the Administrative
Agent for, all its costs and expenses incurred in collecting against Pledgor
under the pledge contained in Section 2 or otherwise enforcing or preserving any
rights under this Agreement and the other Loan Documents to which Pledgor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Secured
Party and of counsel to the Administrative Agent.



--------------------------------------------------------------------------------



(b) (b) Pledgor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement. Pledgor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
(c) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.
7.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of Pledgor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their permitted successors and assigns;
provided that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.
7.6 Set-Off. Pledgor hereby irrevocably authorizes the Administrative Agent and
each Secured Party at any time and from time to time while an Event of Default
pursuant to Section 8 of the Credit Agreement shall have occurred and be
continuing, without notice to Pledgor or any other Pledgor, any such notice
being expressly waived by Pledgor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party to or for the credit or the account of Pledgor, or any part thereof in
such amounts as the Administrative Agent or such Secured Party may elect,
against and on account of the obligations and liabilities of Pledgor to the
Administrative Agent or such Secured Party hereunder and claims of every nature
and description of the Administrative Agent or such Secured Party against
Pledgor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such
Secured Party may elect, whether or not the Administrative Agent or any Secured
Party has made any demand for payment and although such obligations, liabilities
and claims may be contingent or unmatured. The Administrative Agent and each
Secured Party shall notify Pledgor promptly of any such set-off and the
application made by the Administrative Agent or such Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Administrative
Agent and each Secured Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.



--------------------------------------------------------------------------------



7.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
7.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
7.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
7.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Pledgor, the Administrative Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.
7.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
7.12 Submission to Jurisdiction; Waivers. Each of Pledgor and Administrative
Agent and Lenders (by their acceptance of this Agreement) hereby irrevocably and
unconditionally:
(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Pledgor at its address
referred to in Section 7.2 (with copies as set forth in such section), or to
Administrative Agent of Lenders at their addresses referred to in Section 10.2
of the Credit Agreement, or at such other address of which the Pledgor or
Administrative Agent shall have been notified pursuant thereto;



--------------------------------------------------------------------------------



(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
For the avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent may otherwise have to bring
any action or proceeding relating to this Agreement against Pledgor or its
properties in the courts of any jurisdiction.
7.13 Acknowledgments. Pledgor hereby acknowledges that:
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to Pledgor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Pledgor, on the one hand, and the Administrative Agent and Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Pledgor and the Secured Parties.
7.14 Intentionally Omitted.

7.15 Releases.
 (a) Upon the earlier to occur of either of the following: the delivery of the
Compliance Certificate for the fiscal quarter ending June 30, 2021, provided
that, no Default or Event of Default has occurred and is continuing on such
date, or the Loans, the Reimbursement Obligations and the other Obligations
shall have been paid in full, the Revolving Credit Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, Pledgor and all Issuers hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Pledgor. At the
request and sole expense of Pledgor following any such termination, the
Administrative Agent shall deliver to Pledgor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to Pledgor such
documents as Pledgor shall reasonably request to evidence such termination.



--------------------------------------------------------------------------------



(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of Pledgor, shall execute
and deliver to Pledgor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Borrower, Pledgor shall be released from its
obligations hereunder (i) in the event that all Capital Stock or any part
thereof held by Pledgor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrower shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release, a written request for release identifying the
Issuer of the Collateral and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents or (ii) in accordance with Section 10.15 of the Credit Agreement.
7.16 WAIVER OF JURY TRIAL. PLEDGOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF,
EACH ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM HEREIN.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused thisAgreement to be duly executed
and delivered as of the datefirst above writtenCHATHAM LODGING, L.P.,a Delaware
limited partnershipBy: Chatham Lodging Trust         a Maryland real estate
investment trust, as its         general partner         By: /s/ Eric
Kentoff         Name: Eric Kentoff         Title: Senior Vice President and
Secretary























--------------------------------------------------------------------------------



Schedule 1
NOTICE ADDRESS OF PLEDGOR


222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401












--------------------------------------------------------------------------------



Schedule 2
DESCRIPTION OF PLEDGED STOCK
Section 1.Pledged Stock:

PledgorIssuerClass of StockStock Certificate No.
Percentage
Interest
Chatham Lodging, L.P.Chatham Addison Quorum CY LLCN/AN/A100%Chatham Lodging,
L.P.Chatham Bloomington HS LLCN/AN/A100%Chatham Lodging, L.P.Chatham Brentwood
HS LLCN/AN/A100%Chatham Lodging, L.P.Chatham Burlington HG LLCN/AN/A100%Chatham
Lodging, L.P.Chatham Cherry Creek HP LLCN/AN/A100%Chatham Lodging, L.P.Chatham
Dallas HS LLCN/AN/A100%Chatham Lodging, L.P.Chatham Denver Tech HG
LLCN/AN/A100%Chatham Lodging, L.P.Chatham Exeter HAS LLCN/AN/A100%Chatham
Lodging, L.P.Chatham Farmington HS LLCN/AN/A100%Chatham Lodging, L.P.Chatham
Holtsville RI LLCN/AN/A100%Chatham Lodging, L.P.Chatham Maitland HS
LLCN/AN/A100%Chatham Lodging, L.P.Chatham Portland DT LLCN/AN/A100%Chatham
Lodging, L.P.Chatham Washington DC LLCN/AN/A100%Chatham Lodging, L.P.Chatham
White Plains RI LLCN/AN/A100%Chatham Lodging, L.P.Chatham Portsmouth
LLCN/AN/A100%Chatham Lodging, L.P.Chatham Summerville CY LLCN/AN/A100%Chatham
Lodging, L.P.Chatham Summerville RI LLCN/AN/A100%Chatham Lodging, L.P.Chatham
Dallas DT LLCN/AN/A100%







--------------------------------------------------------------------------------



Schedule 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Filing of applicable UCC financing statements with respect to the Pledged Stock
set forth on Schedule 2 with the Office of the Delaware Secretary of State.








--------------------------------------------------------------------------------



Schedule 4
JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER AND
LOCATION OF CHIEF EXECUTIVE OFFICE



Pledgor
Jurisdiction of Organization
Identification Number
Location of Chief Executive Office
Chatham Lodging, L.P.Delaware4754771
222 Lakeview Avenue
Suite 200
West Palm Beach, FL 33401










--------------------------------------------------------------------------------



EXHIBIT C
Schedule 1.1A
Borrowing Base Properties

PropertyOwnerFee/Leasehold
Courtyard Dallas Addison Quorum Drive
15160 Quorum Drive
Addison, TX 75001
Chatham Addison Quorum CY LLC, a Delaware limited liability company
Fee


Homewood Suites
2261 Killebrew Drive
Bloomington, Minnesota 55425
Chatham Bloomington HS LLC, a Delaware limited liability companyFee
Homewood Suites
5107 Peter Taylor Park Drive
Brentwood, Tennessee 37027
Chatham Brentwood HS LLC, a Delaware limited liability companyFee
Hilton Garden Inn
5 Wheeler Road
Burlington, Massachusetts 01803
Chatham Burlington HG LLC, a Delaware limited liability companyFee
Courtyard Dallas Downtown
310 South Houston Street
Dallas, TX 75202
Chatham Dallas DT LLC, a Delaware limited liability company
Fee
Homewood Suites
2747 North Stemmons Freeway
Dallas, Texas 75207
Chatham Dallas HS LLC, a Delaware limited liability companyFee
Hilton Garden Inn Denver Tech
7675 East Union Avenue
Denver, CO 80237
Chatham Denver Tech HG LLC, a Delaware limited liability company
Fee
Homewood Suites
2 Farm Glen Boulevard
Farmington, Connecticut 06032
Chatham Farmington HS LLC, a Delaware limited liability companyFee
Hampton Inn & Suites
59 Portsmouth Avenue
Exeter, New Hampshire 03833
Chatham Exeter HAS LLC, a Delaware limited liability companyFee
Hyatt Place
4150 E. Mississippi Avenue
Denver, Colorado 80246
Chatham Cherry Creek HP LLC, a Delaware limited liability companyFee






--------------------------------------------------------------------------------



Residence Inn
25 Middle Avenue
Holtsville, New York 11742
Chatham Holtsville RI LLC, a Delaware limited liability company


Chatham Holtsville RI Utility LLC, a Delaware limited liability company
Fee




Ground Leasehold
Homewood Suites
290 Southhall Lane
Maitland, Florida 32751
Chatham Maitland HS LLC, a Delaware limited liability companyFee
Hampton Inn
209 Fore Street
Portland, Maine 04101
Chatham Portland DT LLC, a Delaware limited liability companyFee
Hilton Garden Inn Portsmouth Downtown
100 High Street
Portsmouth, NH 03801
Chatham Portsmouth LLC, a Delaware limited liability companyFee
Courtyard Charleston Summerville
1510 Rose Drive
Summerville, SC 29483
Chatham Summerville CY LLC, a Delaware limited liability company
Fee
Residence Inn Charleston Summerville
1528 North Main Street
Summerville, SC 29486
Chatham Summerville RI LLC, a Delaware limited liability company
Fee
Residence Inn
801 New Hampshire Avenue Northwest
Washington, DC 20037
Chatham Washington DC LLC, a Delaware limited liability companyFee
Residence Inn
5 Barker Avenue
White Plains, New York 10601
Chatham White Plains RI LLC, a Delaware limited liability companyFee







--------------------------------------------------------------------------------



EXHIBIT D
Schedule 1.1B
Excluded Subsidiaries
1.Chatham TRS Holding, Inc., a Florida corporation
2.Chatham TRS Holding II, Inc., a Florida corporation
3.Chatham Addison Quorum CY Leaseco LLC, a Delaware limited liability company
4.Chatham Bellevue RI Leaseco LLC, a Delaware limited liability company
5.Chatham Bellevue RI LLC, a Delaware limited liability company
6.Chatham Billerica HS Leaseco LLC, a Delaware limited liability company
7.Chatham Billerica HS LLC, a Delaware limited liability company
8.Chatham Burlington HG Leaseco LLC, a Delaware limited liability company
9.Chatham Cherry Creek HP Leaseco LLC, a Delaware limited liability company
10.Chatham Dallas DT Leaseco LLC, a Delaware limited liability company
11.Chatham Dedham RI Leaseco LLC, a Delaware limited liability company
12.Chatham Denver Tech HG Leaseco LLC, a Delaware limited liability company
13.Chatham Exeter HAS Leaseco LLC, a Delaware limited liability company
14.Chatham Gaslamp RI Leaseco LLC, a Delaware limited liability company
15.Chatham Holtsville RI Leaseco LLC, a Delaware limited liability company
16.Chatham Holtsville RI Utility LLC, a Delaware limited liability company
17.Chatham Houston CY Leaseco LLC, a Delaware limited liability company
18.Chatham Houston CY LLC, a Delaware limited liability company
19.Chatham Houston HAS II LLC, a Delaware limited liability company
20.Chatham Houston HAS Leaseco LLC, a Delaware limited liability company
21.Chatham Houston West Univ CY Leaseco LLC, a Delaware limited liability
company
22.Chatham Houston West Univ RI Leaseco LLC, a Delaware limited liability
company





--------------------------------------------------------------------------------



23.Chatham Leaseco I, LLC, a Florida limited liability company
24.Chatham Lugano Leaseco LLC, a Delaware limited liability company
25.Chatham MDR Leaseco LLC, a Delaware limited liability company
26.Chatham MDR LLC, a Delaware limited liability company
27.Chatham Mountain View Leaseco LLC, a Delaware limited liability company
28.Chatham New Rochelle RI Leaseco LLC, a Delaware limited liability company
29.Chatham New Rochelle RI LLC, a Delaware limited liability company
30.Chatham Pittsburgh HP Leaseco LLC, a Delaware limited liability company
31.Chatham Pittsburgh HP LLC, a Delaware limited liability company
32.Chatham Portland DT Leaseco LLC, a Delaware limited liability company
33.Chatham Portland DT 2 Leaseco LLC , a Delaware limited liability company
34.Chatham Portland DT 2 LLC, a Delaware limited liability company
35.Chatham RIGG Leaseco LLC, a Delaware limited liability company
36.Chatham RIGG LLC, a Delaware limited liability company
37.Chatham RIMV Leaseco LLC, a Delaware limited liability company
38.Chatham RIMV LLC, a Delaware limited liability company
39.Chatham San Antonio Leaseco LLC, a Delaware limited liability company
40.Chatham San Antonio LLC, a Delaware limited liability company
41.Chatham San Mateo Leaseco LLC, a Delaware limited liability company
42.Chatham Savannah SHS Leaseco LLC, a Delaware limited liability company
43.Chatham Savannah SHS LLC, a Delaware limited liability company
44.Chatham Sili I Leaseco LLC, a Delaware limited liability company
45.Chatham Sili II Leaseco LLC, a Delaware limited liability company
46.Chatham Sili III Leaseco LLC, a Delaware limited liability company
47.Chatham Sili III LLC, a Delaware limited liability company





--------------------------------------------------------------------------------



48.Chatham Springfield VA Leaseco LLC, a Delaware limited liability company
49.Chatham Summerville CY Leaseco LLC, a Delaware limited liability company
50.Chatham Summerville RI Leaseco LLC, a Delaware limited liability company
51.Chatham Tysons RI Leaseco LLC, a Delaware limited liability company
52.Chatham Tysons RI LLC, a Delaware limited liability company
53.Chatham Warner LLC, a Delaware limited liability company
54.Chatham Warner Leaseco LLC, a Delaware limited liability company
55.Chatham Washington DC Leaseco LLC, a Delaware limited liability company
56.Chatham White Plains RI Leaseco LLC, a Delaware limited liability company
57.Grand Prix Mountain View LLC, a Delaware limited liability company
58.Grand Prix San Mateo LLC, a Delaware limited liability company
59.Grand Prix Sili I LLC, a Delaware limited liability company
60.Grand Prix Sili II LLC, a Delaware limited liability company










--------------------------------------------------------------------------------



EXHIBIT E
Schedule 1.1F
TRS Subsidiaries
1.Chatham TRS Holding, Inc., a Florida corporation
2.Chatham TRS Holding II, Inc., a Florida corporation
3.Chatham Addison Quorum CY Leaseco LLC, a Delaware limited liability company
4.Chatham Bellevue RI Leaseco LLC, a Delaware limited liability company
5.Chatham Billerica HS Leaseco LLC, a Delaware limited liability company
6.Chatham Burlington HG Leaseco LLC, a Delaware limited liability company
7.Chatham Cherry Creek HP Leaseco LLC, a Delaware limited liability company
8.Chatham Dallas DT Leaseco LLC, a Delaware limited liability company
9.Chatham Dedham RI Leaseco LLC, a Delaware limited liability company
10.Chatham Denver Tech HG Leaseco LLC, a Delaware limited liability company
11.Chatham Exeter HAS Leaseco LLC, a Delaware limited liability company
12.Chatham Gaslamp RI Leaseco LLC, a Delaware limited liability company
13.Chatham Holtsville RI Leaseco LLC, a Delaware limited liability company
14.Chatham Holtsville RI Utility LLC, a Delaware limited liability company
15.Chatham Houston CY Leaseco LLC, a Delaware limited liability company
16.Chatham Houston HAS Leaseco LLC, a Delaware limited liability company
17.Chatham Houston West Univ CY Leaseco LLC, a Delaware limited liability
company
18.Chatham Houston West Univ RI Leaseco LLC, a Delaware limited liability
company
19.Chatham Leaseco I, LLC, a Florida limited liability company
20.Chatham Lugano Leaseco LLC, a Delaware limited liability company
21.Chatham MDR Leaseco LLC, a Delaware limited liability company
22.Chatham Mountain View Leaseco LLC, a Delaware limited liability company





--------------------------------------------------------------------------------



23.Chatham New Rochelle RI Leaseco LLC, a Delaware limited liability company
24.Chatham Pittsburgh HP Leaseco LLC, a Delaware limited liability company
25.Chatham Portland DT Leaseco LLC, a Delaware limited liability company
26.Chatham Portsmouth Leaseco LLC, a Delaware limited liability company
27.Chatham RIGG Leaseco LLC, a Delaware limited liability company
28.Chatham RIMV Leaseco LLC, a Delaware limited liability company
29.Chatham San Antonio Leaseco LLC, a Delaware limited liability company
30.Chatham San Mateo Leaseco LLC, a Delaware limited liability company
31.Chatham Savannah SHS Leaseco LLC, a Delaware limited liability company
32.Chatham Sili I Leaseco LLC, a Delaware limited liability company
33.Chatham Sili II Leaseco LLC, a Delaware limited liability company
34.Chatham Summerville CY Leaseco LLC, a Delaware limited liability company
35.Chatham Summerville RI Leaseco LLC, a Delaware limited liability company
36.Chatham Tysons RI Leaseco LLC, a Delaware limited liability company
37.Chatham Washington DC Leaseco LLC, a Delaware limited liability company
38.Chatham White Plains RI Leaseco LLC, a Delaware limited liability company






--------------------------------------------------------------------------------



EXHIBIT F
Schedule 4.3(b)
Material Hotel Licenses

HotelLicensesBLOOMINGTON HOMEWOOD SUITES
 NONE
BRENTWOOD HOMEWOOD SUITES
 Certificate of Occupancy dated 08/12/1998, Permit # 97-00974 issued by City of
Brentwood, Tennessee
 Beer Permit No. 364 issued by County of Williamson, Tennessee
DALLAS HOMEWOOD SUITES
 Certificate of Occupancy issued 12/22/2009 as CO# 0411231044 by City of
Dallas, Texas
FARMINGTON HOMEWOOD SUITES
 Certificate of Occupancy issued by Town of Farmington, Connecticut as No. 7967
MAITLAND HOMEWOOD SUITES
 Certificate of Occupancy issued as permit # 3331-99 by the City of Maitland,
Florida
 License issued by State of Florida, Department of Business and Professional
Regulation, Division of Alcoholic Beverages and Tobacco as License NBR
BEV5808134
WHITE PLAINS RESIDENCE INN
 Certificate of Occupancy issued by The City of White Plains, New York as
Permit No. B-8901 dated May 6, 1983
HOLTSVILLE RESIDENCE INN
 Certificate of Occupancy issued by the Town of Brookhaven Building Division as
CO# 227252
PORTSMOUTH DOWNTOWN HILTON GARDEN INN
•Certificate of Occupancy issued by the City of Portsmouth dated October 26,
2006
•Liquor License issued by State of New Hampshire Liquor Commission, License
Number 372202
•






--------------------------------------------------------------------------------




DALLAS ADDISON QUORUM DRIVE COURTYARD
•Mixed Beverage Permit, License Number MB904726 and Beverage Cartage Permit,
License Number PE904726 both issued by the City of Dallas
•Certificate of Occupancy issued by the Town od Addison dated May 15, 2000 –
C.O. #: 00016949
DENVER TECH HILTON GARDEN INN
•Alcohol Beverage License 03-02763 issued by the State of Colorado
•Certificate of Occupancy issued by Denver Building Inspection Division dated
February 25, 2000 – C.O. #: 00025602
CHARLESTON SUMMERVILLE RESIDENCE INN
•Liquor License – Local Option 52 Weeks – 100811515 – LOP; Liquor License –
Business Liquor by the drink – 100811515-PLB; Liquor License – On Premise Beer &
Wine – 100811515-PBW all issued by South Carolina Department of Revenue
•Certificate of Occupancy issued by Berkeley County dated August 19, 2018 – C.O.
#: COMM-050089-2016
CHARLESTON SUMMERVILLE COURTYARD
•Certificate of Occupancy issued by Berkeley County Government, Permit Number
COMM-2-13-22741 dated October 10, 2014
•Liquor License - On Premise Beer and Wine – 107661646-PBW and Liquor License –
Business Liquor by the drink – 107661646-PLB both issued by South Carolina
Department of Revenue






--------------------------------------------------------------------------------




DALLAS DOWNTOWN COURTYARD
•Mixed Beverage Permit, Beverage Cartage Permit and Mixed Beverage Late Hours
Permit – License Number MB1056353 – Issued by the State of Texas
•Certificate of Occupancy issued by the City of Dallas dated October 5, 2018 –
C.O. #: 1506301108







--------------------------------------------------------------------------------



EXHIBIT G
Schedule 4.15
Subsidiaries

EntityJurisdiction of FormationOwnership PercentagesChatham Lodging Trust
(“Trust”)Maryland97% Public Shareholders 2% Jeffrey H. FisherChatham Lodging,
L.P. (“Operating Partnership”)Delaware
99% Trust
1% Certain officer (LTIP
Units)
Chatham TRS Holding, Inc. (“Holding”)Florida100% Operating PartnershipChatham
TRS Holding II, Inc. (“Holding II”)Delaware100% Operating PartnershipChatham
Addison Quorum CY Leaseco LLCDelaware100% HoldingChatham Addison Quorum CY
LLCDelaware100% Operating PartnershipChatham Bellevue RI Leaseco LLCDelaware100%
HoldingChatham Bellevue RI LLCDelaware100% Operating PartnershipChatham
Billerica HS Leaseco LLCDelaware100% HoldingChatham Billerica HS LLCDelaware100%
Operating PartnershipChatham Bloomington HS LLCDelaware100% Operating
PartnershipChatham Brentwood HS LLCDelaware100% Operating PartnershipChatham
Burlington HG Leaseco LLCDelaware100% HoldingChatham Burlington HG
LLCDelaware100% Operating PartnershipChatham Cherry Creek HP Leaseco
LLCDelaware100% HoldingChatham Cherry Creek HP LLCDelaware100% Operating
PartnershipChatham Dallas DT Leaseco LLCDelaware100% HoldingChatham Dallas DT
LLCDelaware100% Operating PartnershipChatham Dallas HS LLCDelaware100% Operating
PartnershipChatham Dedham RI Leaseco LLCDelaware100% HoldingChatham Dedham RI
LLCDelaware100% Operating PartnershipChatham Denver Tech HG Leaseco
LLCDelaware100% HoldingChatham Denver Tech HG LLCDelaware100% Operating
PartnershipChatham Exeter HAS Leaseco LLCDelaware100% HoldingChatham Exeter HAS
LLCDelaware100% Operating Partnership






--------------------------------------------------------------------------------




Chatham Farmington HS LLCDelaware100% Operating PartnershipChatham Gaslamp RI
Leaseco LLCDelaware100% HoldingChatham Gaslamp RI LLCDelaware100% Operating
PartnershipChatham Holtsville RI Leaseco LLCDelaware100% HoldingChatham
Holtsville RI LLCDelaware100% Operating PartnershipChatham Holtsville RI Utility
LLCDelaware100% HoldingChatham Houston CY Leaseco LLCDelaware100% HoldingChatham
Houston CY LLCDelaware100% Operating PartnershipChatham Houston HAS II
LLCDelaware100% Operating PartnershipChatham Houston HAS Leaseco LLCDelaware100%
HoldingChatham Houston HAS LLCDelaware100% Operating PartnershipChatham Houston
West Univ CY Leaseco LLCDelaware100% HoldingChatham Houston West Univ CY
LLCDelaware100% Operating PartnershipChatham Houston West Univ RI Leaseco
LLCDelaware100% HoldingChatham Houston West Univ RI LLCDelaware100% Operating
PartnershipChatham Leaseco I, LLCFlorida100% HoldingChatham Lugano Leaseco
LLCDelaware100% HoldingChatham Lugano LLCDelaware100% Operating
PartnershipChatham Maitland HS LLCDelaware100% Operating PartnershipChatham MDR
Leaseco LLCDelaware100% HoldingChatham MDR LLCDelaware100% Operating
PartnershipChatham Mountain View Leaseco LLCDelaware100% HoldingChatham New
Rochelle RI Leaseco LLCDelaware100% HoldingChatham New Rochelle RI
LLCDelaware100% Operating PartnershipChatham Pittsburgh HP Leaseco
LLCDelaware100% HoldingChatham Pittsburgh HP LLCDelaware100% Operating
PartnershipChatham Portland DT Leaseco LLCDelaware100% HoldingChatham Portland
DT LLCDelaware100% Operating PartnershipChatham Portsmouth Leaseco
LLCDelaware100% HoldingChatham Portsmouth LLCDelaware100% Operating
PartnershipChatham RIGG Leaseco LLCDelaware100% HoldingChatham RIGG
LLCDelaware100% Operating PartnershipChatham RIMV Leaseco LLCDelaware100%
HoldingChatham RIMV LLCDelaware100% Operating Partnership






--------------------------------------------------------------------------------




Chatham San Antonio Leaseco LLCDelaware100% HoldingChatham San Antonio
LLCDelaware100% Operating PartnershipChatham San Mateo Leaseco LLCDelaware100%
HoldingChatham Savannah SHS Leaseco LLCDelaware100% HoldingChatham Savannah SHS
LLCDelaware100% Operating PartnershipChatham Sili I Leaseco LLCDelaware100%
HoldingChatham Sili II Leaseco LLCDelaware100% HoldingChatham Summerville CY
Leaseco LLCDelaware100% HoldingChatham Summerville CY LLCDelaware100% Operating
PartnershipChatham Summervillel RI Leaseco LLCDelaware100% HoldingChatham
Summerville RI LLCDelaware100% Operating PartnershipChatham Tysons RI Leaseco
LLCDelaware100% HoldingChatham Tysons RI LLCDelaware100% Operating
PartnershipChatham Washington DC Leaseco LLCDelaware100% HoldingChatham
Washington DC LLCDelaware100% Operating PartnershipChatham White Plains RI
Leaseco LLCDelaware100% HoldingChatham White Plains RI LLCDelaware100% Operating
PartnershipGrand Prix Mountain View, LLCDelaware100% Operating PartnershipGrand
Prix San Mateo, LLCDelaware100% Operating PartnershipGrand Prix Sili I,
LLCDelaware100% Operating PartnershipGrand Prix Sili II, LLCDelaware100%
Operating Partnership











--------------------------------------------------------------------------------



EXHIBIT H
Schedule 7.2(d)
Existing Indebtedness
1.Chatham New Rochelle RI LLC, as borrower, in conjunction with the refinancing
of the Residence Inn, 35 LeCount Place, New Rochelle, NY, 10801, loan in the
original principal amount of Fifteen Million Eight Hundred Thousand Dollars
($15,800,000.00) securing Regions Bank, as lender.
2.Chatham San Antonio LLC, as borrower, in conjunction with the refinance of the
Homewood Suites, 432 West Market Street, San Antonio, TX, 78205, loan in the
original principal amount of Seventeen Million Six Hundred Eighty Thousand
Dollars $17,680,000.00), securing Barclays Bank PLC, as lender.
3.Chatham Tysons RI LLC, as borrower, in conjunction with the acquisition of the
Residence Inn, Tysons Corner, 8400 Old Courthouse Road, Vienna, VA 22182, loan
in the original principal amount of Twenty Four Million Two Hundred Forty One
Thousand Dollars ($24,241,000.00) securing Barclays Bank PLC, as lender.
4.Chatham RIMV LLC, as borrower, in conjunction with the refinancing of the
Residence Inn San Diego Mission Valley, 1865 Hotel Cir S, San Diego, CA 92108,
loan in the original principal amount of Thirty Million Nine Hundred Thirty
Seven Thousand Dollars ($30,937,000.00) securing Barclays Bank PLC, as lender.
5.Chatham Houston CY LLC, as borrower, in conjunction with the refinancing of
the Courtyard (Medical Center), 7702 Main Street, Houston, TX 77030, loan in the
original principal amount of Twenty Million Dollars ($20,000,000.00) securing
Barclays Bank PLC, as lender.
6.Chatham Pittsburgh HP LLC, as borrower in conjunction with the acquisition of
the Hyatt Place North Shore, 260 North Shore Drive, Pittsburgh, PA, loan in the
original principal amount of Twenty Four Million One Hundred Seventy Five
Thousand Dollars ($24,175,000.00) securing Barclays Bank PLC, as lender.
7.Chatham Bellevue RI LLC, as borrower, in conjunction with the acquisition of
the Residence Inn, 605 114th Avenue SE, Bellevue, WA 98004, loan in the original
principal amount of Forty Seven Million Five Hundred Eighty Thousand Dollars
($47,580,000.00) securing Barclays Bank PLC, as lender.
8.Chatham RIGG LLC, as borrower, in conjunction with the refinancing of the
Residence Inn, 11931 Harbor Blvd., Garden Grove, CA 92840, loan in the original
principal amount of Thirty-Four Million Dollars ($34,000,000.00) securing
Barclays Bank PLC, as lender.
9.Grand Prix Sili I LLC, as borrower, in conjunction with the acquisition of the
Residence Inn (Silicon Valley I), 750 Lakeway Drive, Sunnyvale, CA 94085, loan
in the original





--------------------------------------------------------------------------------



principal amount of Sixty-Four Million Eight Hundred Thousand Dollars
($64,800,000.00) securing JPMorgan Chase Bank, National Association, as lender.
10.Grand Prix Sili II LLC, as borrower, in conjunction with the acquisition of
the Residence Inn (Silicon Valley II), 1080 Stewart Drive, Sunnyvale, CA 94085,
loan in the original principal amount of Seventy Million Seven Hundred Thousand
Dollars ($70,700,000.00) securing JPMorgan Chase Bank, National Association, as
lender.
11.Grand Prix San Mateo LLC, as borrower, in conjunction with the acquisition of
the Residence Inn, 2000 Winward Way, San Mateo, CA 94404, loan in the original
principal amount of Forty-Eight Million Six Hundred Thousand Dollars
($48,600,000.00) securing JPMorgan Chase Bank, National Association, as lender.
12.Grand Prix Mountain View LLC, as borrower, in conjunction with the
acquisition of the Residence Inn, 1854 El Camino, Mountain View, CA 94040, loan
in the original principal amount of Thirty-Seven Million Nine Hundred Thousand
Dollars ($37,900,000.00) securing JPMorgan Chase Bank, National Association, as
lender.
13.Chatham Savannah SHS LLC, as borrower, in conjunction with the acquisition of
the Springhill Suites, 150 Montgomery Street, Savannah, GA 31401, loan in the
original principal amount of Thirty Million Dollars ($30,000,000.00) securing
German American Capital Corporation, as lender.
14.Chatham Billerica HS LLC, as borrower, in conjunction with the refinancing of
the Homewood Suites, 35 Middlesex Turnpike, Billerica, MA 01821, loan in the
original principal amount of Fifteen Million Two Hundred Twenty-Five Thousand
Dollars ($16,225,000.00) securing Barclays Bank PLC, as lender.
15.Chatham Houston HAS II LLC, as borrower, in conjunction with the refinancing
of the Hampton Inn & Suites, 1715 Old Spanish Trail, Houston, TX 77054, loan in
the original principal amount of Eighteen Million Three Hundred Thousand Dollars
($18,300,000.00) securing Barclays Bank PLC, as lender.
16.Chatham MDR LLC, as borrower, in conjunction with the acquisition of the
Hilton Garden Inn, 4200 Admiralty Way, Marina del Rey, CA 90292, assumption of
loan in the original principal amount of Twenty Three Million Dollars
($23,000,000.00) securing Wilmington Trust, National Association, as Trustee,
for the benefit of the holders of COMM 2014-UBS4 Mortgage Trust Commercial
Mortgage Pass-Through Certificates, as lender.










--------------------------------------------------------------------------------



EXHIBIT I
Schedule 7.3(g)
Existing Liens
1.Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of August 16, 2011, and recorded in the Mortgage Records
of Westchester County, NY as Instrument No. 512453058, encumbering the real
property whose address is 35 LeCount Place, New Rochelle, NY, as more
particularly described in said mortgage.
2.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of January 18, 2013 and recorded on January 23, 2013 in the
Official Public Records of Bexar County, Texas, encumbering the real property
whose address is 432 West Market Street, San Antonio, TX, 78205, as more
particularly described in said deed of trust.
3.Deed of Trust, Assignment of Leases and Rents and Security Agreement, dated as
of January 18, 2013 and recorded on January 24, 2013 in the Fairfax County
Circuit Court in Book 18786, Page 1866, encumbering the real property whose
address is 8400 Old Courthouse Road, Vienna, VA 22182, as more particularly
described in said deed of trust.
4.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of February 1, 2013 and recorded on February 5, 2013 in the San
Diego County Recorder’s Office as document number 2013-0077156, encumbering the
real property whose address is 1865 Hotel Cir S, San Diego, CA 92108, as more
particularly described in said deed of trust.
5.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of April 25, 2013, and recorded in the Official Public Records
of Harris County, TX on April 26, 2013 as Instrument No. 20130199323,
encumbering the real property whose address is 7702 Main Street, Houston, TX
77030, as more particularly described in said deed of trust.
6.Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of June 17, 2013, encumbering the real property whose
address is 260 North Shore Drive, Pittsburgh, PA, as more particularly described
in said mortgage.
7.Deed of Trust, Security Agreement, Assignment of Leases and Rents and Fixture
Filing, recorded in King County, WA on November 8, 2013 as Instrument No.
20131108001428; and Assignment of Leases and Rents, recorded in King County, WA
on November 8, 2013 as Instrument No. 20131108001429, encumbering the real
property whose address is 605 114th Avenue SE, Bellevue, WA 98004, as more
particularly described in said deed of trust.
8.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of March 21, 2014, and recorded in the Official Records, Orange
County, CA on
21789600.20

--------------------------------------------------------------------------------



March 25, 2014, as Instrument No. 2014000110199; encumbering the real property
whose address is 11931 Harbor Blvd., Garden Grove, CA 92840, as more
particularly described in said deed of trust.
9.Fee and Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of June 9, 2014, encumbering the real
property whose address is 750 Lakeway Drive, Sunnyvale, CA 94085, as more
particularly described in deed of trust.
10.Fee and Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of June 9, 2014, encumbering the real
property whose address is 1080 Stewart Drive, Sunnyvale, CA 94085, as more
particularly described in said deed of trust.
11.Fee and Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of June 9, 2014, encumbering the real
property whose address is 2000 Winward Way, San Mateo, CA 94404, as more
particularly described in said deed of trust.
12.Fee and Leasehold Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated as of June 9, 2014, encumbering the real
property whose address is 1854 El Camino, Mountain View, CA 94040, as more
particularly described in said deed of trust.
13.Deed to Secure Debt, Leasehold Deed to Secure Debt, Assignment of Leases and
Rents, Security Agreement and Fixture Filing, dated as of July 2, 2014; and
Assignment of Leases and Rents, dated as of July 2, 2014, encumbering the real
property whose address is 150 Montgomery Street, Savannah, GA 31401, as more
particularly described in said deed to secure debt.
14.Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of November 25, 2014, encumbering the real property whose
address is 35 Middlesex Turnpike, Billerica, MA 01821, as more particularly
described in said mortgage.
15.Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated as of December 17, 2014, encumbering the real property whose
address is 1715 Old Spanish Trail, Houston, TX 77054, as more particularly
described in said Deed of Trust.
16.Consent and Assumption Agreement with Release, dated as of September 18,
2015, and recorded on September 23, 2015 with the Los Angeles County Recorder as
Document Number 20151174363, assuming that certain Leasehold Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Fixture Filing dated as
of June 18, 2014, and recorded on June 30, 2014 with the Los Angeles County
Recorder as Document Number 201440672019 (together with all addenda,
modifications, amendments, riders, exhibits and supplements thereto),
encumbering the real property whose address is 4200





--------------------------------------------------------------------------------



Admiralty Way, Marina del Rey, California, as more particularly described in
said consent and assumption agreement.



